Title: From Thomas Jefferson to Henry Dearborn, 26 June 1801
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Dear Sir
                  Washington June 26. 1801.
               
               I inclose you a sheet from an anonymous letter of many sheets which I have just recieved. the letter is chiefly of the sneering kind, but among a number of gigantic measures he recommends to procure fame for myself, there is one which as it may procure public good a more legitimate object appears worthy consideration at this moment while we are about to negociate for roads through the Indian country. the rout he proposes from Danville to South West point & thence through the Cherokee country to Augusta, on a view of the map, appears important. I mark the passage in the letter with crotchets for your perusal, & submit to your consideration whether it be worthy & practicable to become an object of the ensuing treaty. I confess I see it in an important view, and the more so as it seems to be the desire of the three states of Georgia, Tennissee & Kentucky. accept assurances of my affectionate esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            